         Case 2:12-cv-00184-wks Document 604 Filed 12/01/20 Page 1 of 1




                                   NOTICE OF HEARING




                  UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT


Janet Jenkins
Isabella Miller-Jenkins

        v.                                          Case No. 2:12-cv-184

Kenneth L. Miller et al



TAKE NOTICE that the above-entitled case has been scheduled at 10:00 a.m., on, Monday,
December 21, 2020, before Honorable William K. Sessions III, District Judge, for a Discovery
Hearing via videoconference.

Location: via videoconference                      JEFFREY S. EATON, Clerk
                                                   By: /s/ Lisa Wright
                                                   Deputy Clerk
                                                   12/1/2020



TO:

Diego A. Soto, Esq.                               Court Reporter
Frank H. Langrock, Esq.
J. Tyler Clemons, Esq.
Maya G. Rajaratnam, Esq.
Sara Star, Esq.
Scott D. McCoy, Esq.

Brooks G. McArthur, Esq.
Michael R. Hirsh, Esq.
Adam S. Hochschild, Esq.
Norman C. Smith, Esq.
Richard Boyer, Esq.
Anthony R. Duprey, Esq.
Daniel J. Schmid, Esq.
Horatio G. Mihet, Esq.
Ritchie E. Berger, Esq.
Roger Gannam, Esq.
